Exhibit 10.11

BANK OF FLORIDA CORPORATION

AMENDED & RESTATED

CHANGE IN CONTROL AGREEMENT

THIS AMENDED & RESTATED CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered
into by and between Bank of Florida Corporation (“Employer”) and John B. James
(“Employee”).

WHEREAS, in recognition of Employee’s prior and continuing contribution to
Employer and its subsidiaries, Employer wishes to protect Employee’s position
therewith in the manner provided in the Agreement in the event of a Change in
Control of the Employer.

NOW, THEREFORE, in consideration of Employee’s management position, contribution
and responsibilities, Employer hereby agrees to provide Employee with certain
severance benefits as specifically provided herein.

SECTION 1 – DEFINITIONS

(a) “Change in Control” means an event that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (“Exchange Act”) or any successor
disclosure item; provided that, without limitation, such a Change in Control (as
set forth in 12 U.S.C. Section 1841 (a)(2) of the Bank Holding Company Act of
1956, as amended) shall be deemed to have occurred if any person (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act), other than any person
who on the date hereof is a director or officer of Employer: (i) directly or
indirectly, or acting in concert through one or more other persons, owns,
controls, or has power to vote 25% or more of any class of the then outstanding
voting securities of Employer; or (ii) controls in any manner the election of
the directors of Employer. For purposes of this Agreement, a “Change in Control”
shall be deemed not to have occurred in connection with a reorganization,
consolidation, or merger of Employer whereby the stockholders of Employer,
immediately before the consummation of the transaction, will own over 50% of the
total combined voting power of all classes of stock entitled to vote of the
surviving entity immediately after the transaction.

(b) Termination for “just cause” means termination because of Employee’s
personal dishonesty, incompetence, insubordination, misconduct or conduct which
negatively reflects upon the Employer, breach of fiduciary duty, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than minor traffic violations or similar offenses), or final
cease-and desist order. In determining “incompetence,” the acts or omissions
shall be measured against standards generally prevailing in the banking
industry. No act, or failure to act on Employee’s part, shall be considered
“willful” unless done, or omitted to be done, by Employee not in good faith and
without reasonable belief that Employee’s action or omission was in the best
interest of Employer; provided that any act or omission to act on Employee’s
behalf in reliance upon advice or written opinion of Employer’s counsel shall
not be deemed to be willful.

 

1



--------------------------------------------------------------------------------

(c) “Protected Period” means the term of this Agreement and six months following
termination hereof, if Employee is employed by Employer at the time Employer
enters into a definitive agreement which is in fact later consummated and
results in a Change in Control of Employer.

SECTION 2 – TERM OF AGREEMENT

This Agreement shall remain in effect for two years commencing on January 1,
2007, and terminating on December 31, 2008, unless extended or terminated in
accordance with the terms and conditions set forth in Section 8 herein.

SECTION 3 – PAYMENTS TO EMPLOYEE UPON CHANGE IN CONTROL

If Employer terminates Employee’s employment without “just cause,” Employee
shall be entitled to receive the termination benefits described in Section 4
herein, if a Change in Control also occurs or has occurred within the Protected
Period. Employee shall also be entitled to receive such termination benefits
described in Section 4 herein, if within 120 days of a Change in Control
Employee elects to terminate his employment; provided, however, if the surviving
entity following a Change in Control offers Employee a position with the same
title and at the same salary as he was receiving from Employer at the time of
the Change in Control, Employee shall not be entitled to receive the termination
benefits described in Section 4 herein.

SECTION 4 – TERMINATION BENEFITS

(a) Upon a termination described in Section 3, Employer or its successor(s)
shall pay Employee, or in the event of Employee’s subsequent death, Employee’s
estate, as severance pay, a sum equal to two years of Employee’s “highest annual
base salary.” For purposes of this Agreement, Employee’s “highest annual base
salary” shall mean the Employee’s highest base salary during the three years
immediately preceding Employee’s termination. Such payment shall be made in one
lump sum payment within ten business days of such a termination of employment.

(b) Upon a termination described in Section 3, Employer or its successor(s)
shall continue to provide life, health, and disability coverage (“Coverage”)
comparable to the coverage maintained by Employer for Employee prior to
Employee’s severance. Such Coverage shall cease upon the earlier of Employee
obtaining new employment and receiving Coverage through another employer, which
provides comparable coverage, or six months from the date of Employee’s
termination.

SECTION 5 – SUSPENSION OF OBLIGATIONS

(a) If Employee is suspended from office and/or temporarily prohibited from
participating in the conduct of Employer’s affairs pursuant to an action brought
by the Florida Office of Financial Regulation, Office of the Comptroller of the
Currency, Office of Thrift Supervision, or the Federal Deposit Insurance
Corporation (any and all referred to herein as “Regulatory Agency”), Employer’s
obligations under this Agreement shall be suspended as of the date of such
action. The obligations of this Agreement shall be reinstated if the charges of
the Regulatory Agency are subsequently dismissed, or if the Employee is
otherwise determined to be not guilty of such charges.

 

2



--------------------------------------------------------------------------------

(b) If Employee is removed from office and/or permanently prohibited from
participating in the conduct or affairs of Employer by a final order resulting
from an action brought by a Regulatory Agency, all obligations of Employer under
this Agreement shall terminate as of the effective date of such order.

SECTION 6 – NOTICE OF TERMINATION

Any purported termination by Employer or by Employee shall be communicated by a
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated.

SECTION 7 – AGREEMENT NOT TO COMPETE

(a) In consideration of the benefits and protections provided under this
Agreement, Employee agrees that while currently employed by Employer, and for a
period of one year following the termination of Employee’s employment for any
reason, other than a termination that would entitle Employee to receive the
severance benefits described in Section 4, Employee shall not become employed,
directly or indirectly, whether as an employee, independent contractor,
consultant, or otherwise, with any federally-insured financial institution,
financial holding company, bank holding company, or other financial services
provider located in Collier County or Lee County, Florida that offers similar
products or services as those offered by the Employer, or with any person or
entity whose intent it is to organize another such company or entity located in
Collier County or Lee County, Florida.

(b) Employee further agrees that for a period of one year following the
termination of Employee’s employment hereunder for any reason, Employee shall
not, directly or indirectly: (i) solicit the business of any then current
customer (e.g., borrower or depositor) of the Employer or any of Employer’s
subsidiaries, regardless of whether or not Employee was responsible for
generating such customer’s business; or (ii) solicit any employees of Employer
or its subsidiaries.

(c) Employee hereby agrees that the durations of the anti-competitive covenants
set forth herein are reasonable, and that the geographic scope is not unduly
restrictive.

(d) The parties acknowledge and agree that money damages cannot fully compensate
Employer in the event of Employee’s violation of the provisions of this
Section 7. Thus, in the event of a breach of any of the provisions of this
Section 7, Employee agrees that Employer, upon application to a court of
competent jurisdiction, shall be entitled to an injunction restraining Employee
from any further breach of the terms and provisions of this Section 7.
Employee’s sole remedy, in the event of the wrongful entry of such injunction,
shall be the dissolution of such injunction and any costs as provided for in
Section 10 herein. Employee hereby waives any and all claims for damages by
reason of the wrongful issuance of any such injunction.

 

3



--------------------------------------------------------------------------------

SECTION 8 – MODIFICATION AND WAIVER

(a) This Agreement may not be modified or amended except as agreed to in writing
by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppels against the enforcement of any provision of
this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition in the future, or as to any act other than that
specifically waived.

SECTION 9 – ARBITRATION

The parties agree that, except for the specific remedies for injunctive relief
as contained in Section 7, any controversy or claim arising out of or relating
to this Agreement or any breach hereof, including, without limitation, any claim
that this Agreement or any portion hereof is invalid, illegal, or otherwise
voidable, shall be submitted to binding arbitration before and in accordance
with the rules of the American Arbitration Association and judgment upon the
determination and/or award of such arbitrator(s) may be entered in any court
having jurisdiction thereof. Provided, however, that this Section shall not be
construed to permit the award of punitive damages to either party. The venue of
any arbitration shall be in Collier County, Florida.

SECTION 10 – ATTORNEYS’ FEES

In the event of any proceeding occurring out of or involving this Agreement, the
prevailing party shall be entitled to the recovery of reasonable attorneys’
fees, expenses, and costs, including fees and costs to enforce an award.

SECTION 11 – SEVERABILITY

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

SECTION 12 – HEADINGS FOR REFERENCE ONLY

The headings of the Sections herein are included solely for convenient reference
and shall not control the meaning or the interpretation of any of the provisions
of this Agreement.

SECTION 13 – APPLICABLE LAW AND VENUE

This Agreement shall be governed in all respects and shall be interpreted by and
under the laws of the State of Florida. Any litigation regarding this Agreement
shall be brought in the appropriate court in Collier County, Florida.

 

4



--------------------------------------------------------------------------------

SECTION 14 – SUCCESSORS

Employer shall require any successor to the business and/or assets of Employer
in connection with a Change in Control to assume and agree to perform its
obligations under this Agreement in writing.

SECTION 15 – NO CONTRACT OF EMPLOYMENT

This Agreement shall not, under any circumstances, be deemed to constitute an
employment contract between Employer and Employee or to be in consideration of
or an inducement for the continued employment of Employee. Nothing contained in
this Agreement shall be deemed to give Employee the right to be retained in the
service of Employer, or to interfere with the right of Employer to discharge
Employee at any time.

SECTION 16 – LIMITATION OF RIGHTS

Neither this Agreement, nor any amendment hereof, nor the payment of any
benefits hereunder shall be construed as giving Employee or any other person any
legal or equitable right against Employer except as expressly provided herein.

SECTION 17 – AMENDMENT & RESTATEMENT

This Agreement amends and completely restates any other employment related
agreements by and between Employee and Employer. By executing this Agreement,
Employee completely releases Employer and all of its subsidiaries from any
obligations that may have existed under any such other agreements.

IN WITNESS WHEREOF, Employer has duly executed this Agreement this 17th day of
September, 2007.

 

EMPLOYEE     BANK OF FLORIDA CORPORATION

/s/ John B. James

    By:  

/s/ Michael L. McMullan

John B. James       Michael L. McMullan       Chief Executive Officer &
President

 

5